Exhibit 10.1 EIGHTH AMENDMENT TO LOAN AGREEMENT AND FORBEARANCE AGREEMENT THIS EIGHTH AMENDMENT TO LOAN AGREEMENT AND FORBEARANCE AGREEMENT (this “ Agreement ”) is made and entered into as of February 20, 2015 (the “ Effective Date ”), by and among TRANSCOASTAL PARTNERS, LLC, a Texas limited liability company, TRANSCOASTAL CORPORATION, a Texas corporation, and TRANSCOASTAL CORPORATION, a Delaware corporation (collectively, the “ Borrower ”), the Guarantors party hereto, the Lenders party hereto, Dalton Lott (the “ Junior Lender ”), the shareholders party hereto (the “ Shareholders ”), and MELODY BUSINESS FINANCE, LLC (“ Melody ”), as administrative agent (in such capacity, the “ Agent
